 T & W FASHIONST & W Fashions,IncandPacificNorthwest DistrictCouncil,InternationalLadies'GarmentWorkers'Union,AFL-CIOCase 20-CA-19884September 30 1988DECISION AND ORDERBy MEMBERSSTEPHENS JOHANSEN ANDCRACRAFTOn February 17 1987 Administrative LawJudge Gerald A Wacknovissuedthe attached decisionThe Respondent filed exceptions and a supporting brief and the General Counsel filed an answenng briefThe National LaborRelationsBoard has delegated its authorityin thisproceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judges rulings ifindings 2and conclusions and to adopt the recommendedOrder3 as modified 4i In affirming the judge s denialof theRespondents motion to dismissunder principlesof resjudicatawe findthat the issues litigated in theproceeding instituted against the Respondentby theU S Department ofLabor in Federal district court involvedonly violations of minimumwage overtime and recordkeeping provisions of the Fair Labor StandardsAct Theseallegationsinvolvedifferent facts and thus differentcauses of action from allegations before the Board of constructive discharges of employeeswho concertedlypursued redress of Federal wageand hour violations and allegations of surveillance of employees engagedin those protectedconcertedactivitiesBecause the district court adjudication did not constitute a priorvalid finaljudgment on the merits involvmgthe same causeof actionit is not res judicatazThe Respondent has excepted to some of the judge s credibility findrags TheBoard s establishedpolicyisnot to overrule an administrativelaw judge scredibilityfindings unless a clear preponderance of all therelevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd188 F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findingsMember Johansen does not accept the Respondents exceptions to credibilityas theydo not meet the requirements of NLRB Rulesand RegulationsSec 10246(b) and (c)In adoptingthe judges findingthat employees Toy Fun Ng and ChauFung Louie engaged in protected concertedactivityforwhich theywere constructivelydischargedwe note in additionto theevidencerelied onby the judge (ie the evidence that both employees participatedactively in the investigative meetings with theU S Department ofLabor) that both Ng and Louietestified thattheyhad traveled to themeeting as part of a group of other employees of which fact the Respondent s owner Tammy Ho andher attorneywere awareas they stoodin the hallway outsidethe USDepartmentof Labormeeting room asemployees enteredConsequentlyNg and Louieengaged in activitiesprotected underSec 7 withother employees were thus engaged in concerted activitywithin the meaning ofthe Act and theRespondent hadknowledge that theiractivity was concerteds In accordancewithour decisioninNew Horizons for the Retarded283 NLRB 1173 (1987)interest on and after January11987 shall becomputedat the short term Federalratefor theunderpaymentof taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January11987 (the effective date ofthe 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)4 The judgeincludeda broadcease and desist provision in his recommended OrderWe believea narrow provision is appropriate under thestandardsofH,ckmott Foods242 NLRB 1357 (1979) and we have modiORDER137The National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentT & W Fashions Inc San FranciscoCalifornia its officers agents successors and assigns, shall take the action set forth in the Order asmodified1Substitute the following for paragraph 1(f)(f)In any like or related manner interferingwith restraining or coercing its employees in theexercise of ther rights guaranteed them be Section7 of the Act2Delete paragraph 2(a) and insert the followingas paragraphs 2(a) (b) and (c) and reletter the subSequent paragraphs(a)Offer Toy Fun Ng and Chau Fung Louieimmediate and full reinstatement to their formerjobs or if those jobs no longer exist to substantially equivalent positionswithout prejudice to theirseniority or any other rights or privileges previously enjoyed and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them in the manner setforth in the remedy section of the judge s decision(b)Remove from its files any reference to unlawful retaliation against Toy Fun Ng and ChauFung Louie and notify them in writing that this hasbeen done and that evidence of this unlawful actionwill not be used as a basis for any future actionagainst them(c) Preserve and on request make available tothe Board or its agents for examination and copyingallpayroll records social security paymentrecords timecards personnel records and reportsand all other records necessary to analyze theamount of backpay due under the terms of thisOrder3Substitute the attached notice for that of theadministrative law judgefeed the recommended Order accordingly In addition we have addedthe customary requirement that the Respondent preserve records necessary to analyze backpayWe have also modified the recommended Orderand notice to include the customary requirements that the Respondentremove from its records any reference to retaliatory action against ToyFun Ng and Chau Fung Louie and that evidence of that action not beused against them in any way Finally we have modified the judge s reinstatement language to conform to that traditionally used by the Board291NLRB No 18 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has orderedus topost and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assistany unionTo bargain collectively throughrepresentatives of their own choiceTo act together for other mutual aid or protectionTo choosenot to engagein any of theseprotected concerted activitiesWE WILL NOT Spy on you or attempt to spy onyou or take photographs of you when you aremeetingwith representatives of the U SDepartmentof Labor for the purpose of claiming backwagesdue to youWE WILL NOT tell you that we are aware of everything that is saidatmeetingsof the U S Department of Labor that you attendWE WILL NOT threaten you with layoff becauseyou provided information to the U S Departmentof LaborWE WILL NOT discharge you or cause you toquit because you cooperated with and provided information to the U S Department of LaborWE WILL NOT in any like or related mannerinterferewithrestrainor coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Toy Fun Ng and Chau FungLouie immediate and full reinstatement to theirformer positions or if those positions no longerexist to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, and WE WILL makethem whole for any loss of earnings and other benefits resulting from discriminationagainst them, lessany net interimearningsplus interestWE WILL remove from our files any reference tothe retaliatory action against Toy Fun Ng andChau Fung Louie and notify them in writing thatthis has been done and that evidence of this unlawful action will not be usedas a basisfor any futureaction against themT & W FASHIONS INCEugene ThomandSally SpencerEsqsfor the GeneralCounselJoseph L Strabala Esqof San Francisco California forthe RespondentVictoriaChin Esq (Neyhart Anderson Nussbaum Reilly& Freitas)of San Francisco California for the UnionDECISIONSTATEMENT OF THE CASEGERALD A WACKNOV Administrative Law JudgePursuant to notice a hearing regarding this matter washeld before me in San Francisco California on 8 October 1986 Theinitialcharge was filed on 16 September1985 by Pacific Northwest District CouncilInternationalLadiesGarmentWorkersUnionAFL-CIO (theUnion)Thereafter on 31 October 1985 the Regional DirectorforRegion 20 of the National Labor Relations Board(the Board) issued a complaint and notice of hearing alleging a violation by T & W Fashions Inc (Respondent)of Section 8(a)(1) of the National Labor Relations Act(the Act)The parties were afforded a full opportunity to beheard to call examine and cross examine witnesses andto introduce relevant evidence Since the close of thehearingbriefshave been received from the GeneralCounsel counsel for Respondent and counsel for theCharging PartyOn the entire record and based on my observation ofthe witnesses and consideration of the briefs submitted Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent is a California corporation with an officeand place of business in San Francisco California and isengaged in the manufacture assembly and nonretail saleof garmentsThe Respondent annually sells goods and materialsvalued in excess of $50 000 directly to Levi Strauss &Co an enterprise located within the State of Californiawhich annually sells and ships from its California facilities goods and materials valued in excess of $50 000 directly to points outside the State of CaliforniaIt is admitted and I find that Respondent is now andhas been at all times material an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the ActIITHE LABORORGANIZATION INVOLVEDIt is admitted that the Union is and has been at alltimes material a labor organization within the meaningof Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe principalissues raisedby the pleadings are whether the Respondent violated Section 8(a)(1) of the Act by T & W FASHIONS139engaging in surveillanceof employees protected concerted activity and by constructively discharging twoemployees who were engaged in cooperating with andfurnishing evidence to the Department of Labor in furtherance of a wage and hour claim under the Fair LaborStandards Act 1B The FactsOn 30 October 1984 the United States Department ofLabor filed a civil actionagainstRespondent in theUnited States District Court for the Northern District ofCalifornia under the Fair Labor Standards Act for interaliaallegedlyfailing toproperly pay its employees theprevailingminimu-n andovertimewagesThe totalamount sought by the complaint was $405 000InMarch 1985 the Department of Labor held groupmeetings with the Respondents employees to obtain further information regarding the aforementioned lawsuitThe employees were notified by letter and requested toattend meetingsat the FederalBuilding inSan Franciscoon 20 and 21 March as part of the continuing litigationagainstRespondentCarol Fickenscher deputy regional solicitor for theDepartment of Labor testified that she participated inthe aforementioned meeting on 20 March She observedTammy Ho owner of the Respondent and her attorneyJoseph Strabala in the hallway near the door to themeeting room as employees were arriving for the meetingTo Fickensher s knowledge neither Ho nor Strabalahad been invited to the meeting Fickenscher asked Hoand Strabala to leave the area and spoke with an officer1The Respondent maintains that the Board is precluded from proceedmg on the complaint allegations concerning the constructive discharge ofNg and Louie and premises its argument on the identical circumstancespresented in affidavit form to the district court as part of the Department of Labor s request for a protective order infra Moreover the Respondent argues because the Departmentof Laborhas jurisdiction overmatters of employer discrimination against employees for attempting toseek relief under wage and hour laws the Board should be precludedfrom attempting to harass the Respondent by asserting the same contentions in a different forum Although it is true that the Department ofLabor could have proceeded against the Respondent to seek remedialrelief for Ng and Louie premised on theverysame facts set forth in theinstantmatter the record contains no explanation for the Department ofLabor s failure to do so It appears that the facts regarding Ng and Louiewere merely utilized as evidence in support of the Department of Labor smotion for a protective order and were never incorporated in the underlying lawsuit for wage and hour violations Subsequently on the court sdismissal of the underlying lawsuit the matters alleged in the motion fora protective order including the alleged discrimination against Ng andLouie simply became moot It is clear however that the claims of Ngand Louie for whatever reason possibly mere inadvertence are not nowthe subject of any matter before that AgencyUnder the circumstances it appears that the language of Sec 10(a) ofthe Actis controllingThe Board is empowered as hereinafter provided to prevent anyperson from engaging in any unfair labor practice(listed in section 8)affecting commerce This power shall not be affected by anyother means of adjustment or prevention that has been or may beestablished by agreement law or otherwiseAs under the circumstances outlined above Ng and Louie have neverbeen provided a full and fair opportunity to present their specific claimsto any appropriate forum I find that the Board should not be precludedby the doctrine of collateral estoppel from asserting subject matter jurisdiction over their claims of discrimination under the ActSee Kremer vChemical Construction Co456 U S 461 (1982)of the Federal Protective Service whoin turn accompaneed Ho and Strabala from the areaFickenscher testified that Ho returned about 10 minutes after the meeting had begun and stood in the hallway outside the closed door Each time the door wouldbe opened by someone entering or exiting Ho wouldlook into the room and make notes on a pad of paperFickenscher then called an officer of the Federal Protective Service who again escorted Ho away from the areaFickenscher and two other individuals were amongthe last to leave the Federal Building that evening afterthe meeting Employees who attended the meeting werealsopresentFickenscher observedHo and Strabalastanding in the street by a double parked vehicle Strabala held a camera and was taking flash picturesToy Fun Ng began working for Respondent on 19February 1982 She operated a single needle sewing machineHer last day of work was 21 March 1985 She attended the Department of Labor meeting on 20 MarchAbout 40 to 50 people were present She observedTammy Ho in the hallway observing the employeesthrough the meeting room door and writing somethingon a sheet of paper for about 5 minutes until the doorwas shut by the Department of Labor attorneys whowere conducting the meetingDuring the meeting Ng gave the Department of Laborattorneys her name and told them that she had kept abooklet or diary in which she had recorded her hoursand the volume of her work According to Ng ChauFung Louie another employee spoke up and told theworkers to present the letters they had received from theDepartment of Labor to the attorneys conducting themeeting Apparently this was for the purpose of enablingthe attorneys to identify the employees who werepresent as the employers did not speak EnglishNg testified that at work the next day about 12 15p inTammy Ho announced to the employees on thefourth floor that she heard everything that was said atthemeeting that the Department of Labor attorneyswere not sincerely trying to help them because the attorneys were not being paid any money and that therewere two employees who attended the meeting whoworked on the fourth floor that she had been very goodto and now they were trying to get back at her and hurther and that day their hours would be cutAt 1 45 p in Ho Kwok Hung the fourth floor supervisor came over to Ng s machine and told her that Theboss told me to tell you you work six hours today thenyou can leave Tomorrow also six hours Next week andthereafter four hoursAs a result of her hours beingcut in half Ng did not return to work thereafter becauseshe could not make a living working only 4 hours perdayChau Fung Louie worked for Respondent from July1981 until 21 March 1985 Louie testified that on 18March Tammy Ho held a group meeting and told theemployees not to attend the Department of Labor meeting that the Company had already won that case andthe documents were returned to the Company and thatthe Department of Labor compensated Tammy Ho with$5 million and that she would distribute it to some of the 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDworkers She said if the employees chose to go to themeeting atthe Federal Building she would go also withher attorney and reportersLouie attended the Department of Labor meeting on20 March She observed Tammy Ho standing at the doorof the meeting room and looking inside the room Sheand Ho looked at each other The doors were shut whenthe meeting started Louie spoke at the meeting and toldthe attorneys about her hours of work and told the employees to hand over their letters to the attorneys Sheheard Ng tell them about a diary she kept When Louieexited from the building with other employees she observed Tammy Ho and her attorney standing by the entrance to the building Ho had a piece of paper on whichshe was apparently wasting something and Louie passedwithin 4 or 5 feet of herThe following day at work according to LouieTammy Ho held a meeting of fourth floor employeesShe said that employees had gone to the Department ofLabor meeting that two employees she had treated besthad tried to harm her at the meeting and that she kneweverything that was said there Louie did not hear theremainder of Ho s remarks because Louie went to therestroom during the course of the meetingLaterFloor Supervisor Kwok Hung Ho came toLouie s work station and told her he had instructionsfrom Tammy Ho that Louie was to work 6 hours eachday for theremainderof the week and 4 hours a daystarting the following weekLouie then went to the sixth floor to talk to TammyHo about the reduced hours She asked Ho why herhours were being cut and Ho said Because you talk toomuch at the Department of Labor She added that shehad six witnesses who had told her that Louie had said alot of things at the meeting Louie acknowledged thatshe spoke up at the meeting and related to Ho what shesaid to the Department of Labor attorneys about herworking hours Ho said that from now on she wouldwork 4 hours each day Louie said that would create difficultywith her livelihood Louie did not return to workthereafter because of the reduced number of hours According to Louie the factory manager Sunny Kwongwas not present during this conversationFactory Manager Sunny Kwong testified that althoughthe Respondent ran an ad for employees in a Chinesenewspaper dated Friday 29 March 1985 2 the Companydid not hire any new employees from March through 30April and in fact was laying off employees during thisperiodCompany records show that the payroll declinedfrom approximately 200 employees to 145 employeesduring this periodAccording to Tammy Ho the reduction in the work force was occasioned by the adversepublicity of the Department of Labor lawsuit as custom2 The ad is as followsShirts and Trousers Sewing FactoryOur factory is now expanding its space for sewing machines andhiring a large number of male or female skilled single needle doubleneedle buttonholestrimming ironing operatorsin different departments starting from$3 50 to $4 50 plus over time paid holidays insurance annual vacation and other benefitsAlso hiring clerks and sales controllersExperienced samplemakers Excellent payerswere reluctant to send goods to the Respondent forsewing into finished garmentsKwong testified that between 12 30 to 1 p in on 21March 1985 Louie came up to his office and said thefourth floor supervisor had reduced her hours Louieasked for partial unemployment and Kwong told her tocome back later and talk to Tammy Ho 3Sunny Kwong testified later after the testimony ofTammy Ho that he was present on 21 March whenLouiewas talkingwithTammy Ho According toKwong Louie told Ho that the fourth floor supervisorhad reduced her hours because there was not enoughwork Ho said the reduced hours would only last fortwo weeks and if business picked up Louie would be onfull time again Louie then asked Ho to issue her unemployment and Ho refused Louie became very upset andsaidIf you re not going to issue me unemployment I ingoing to make troubleTammy Ho testified that on 18 March she held a specialmeeting of all the employees at the factory and toldthem that work was going to be slow for awhile and thatsome workers would be put on parttimeHowever sheadvised them not to get other jobs because work wouldpick up soon Ho acknowledged that employees who arereduced to part time work will usually quit to take otherjobsAccording to Ho she mentioned nothing about theDepartment of Labor meetingHo further testified that on 21 March she held a meeting on each floor and said the same thing to each groupof assembled employees The sole purpose of the meetingswas to advise the employees that work may beslowHo testified that she does not recall whether shesaid anything at these meetings about the Department ofLabor meeting the previous eveningRegarding her 21 March conversation with Louie Hotestified thatLouie told her what the supervisor saidabout reducing Louie s hours and asked if she could getunemploymentHo said the reduction in hours wouldonly be temporary and there would soon be more workLouie insisted on an arrangement to get partial unemployment during the time her hours were reduced Hosaid she could not do that and Louie began screamingand saidIf you don t help me and I won t help youand I will make trouble for youThe Respondent calledno witnesses other than Kwong above to corroborateHo s testimony although Ho testified that there wereabout 20 employees within hearing distanceHo testified that she had received an invitation to theDepartment of Labor meeting and that is why she attendedRegarding the notes she was taking while standing in the hallway and outside the Federal Building Hoexplained that she was taking notes about the way shehad been treated by the Department of Labor attorneywho summoned the guards to escort Ho from the premisesHo testified that before the Department of Labormeeting she posted notices about the meeting saying thatshe knew about the letter from the Department of Labor3At this point in the hearing Respondents attorney said he had no further questions for Kwong Kwong was then cross examined and his testsmony was interrupted so that he could review various records T & W FASHIONS'141and that this was a free country and the employees had aright to attend or not to attendAnalysis and ConclusionsThe events alleged as violations of the Act took placeherein on 20 and 21 March 1985It is clearand I find that on 20 March 1985 TammyHo stood outside the door of the meeting room at theFederal Building where numerous employees had congregated to provide information pertaining to the Department of Labor lawsuit and paper and pencil in handappeared to be attempting to hear see and take notesabout what was occurring within the meeting room Despite the request to leave the premises she returnedshortly thereafter and continued to attempt to observethe meetingMoreoverit isclear that she and her attorney Joseph Strabala remained outside the building atthe conclusion of the meeting Ho continued to observethe employees and take notes and Strabala took flashphotographs of employees who were leavingThe next day at work according to the testimony ofemployees Toy Fun Ng and Chau Fung Louie Ho toldthe assembled fourth floor employees that she knew everything that had been said at the meeting and accusedemployees of attempting to harm her She also said according to Ng that she would reduce the hours of twofourth floor employees who were trying to get back atherIcredit the testimony of employees Ng and Louie Ido not credit the uncorroborated testimony of TammyHo that she said nothing on 21 March to the assembledemployees about the Department of Labor meeting onthe preceding evening or that she does not recall whatshe said It is simply implausible that Ho who togetherwith her attorney stood in the hallway peered throughthe doorway to the meeting room and appeared to bewriting down employeesnames andwho thereafterstood outside the building while she made notes and herattorney took flash photographs as employees were exitingwould simply refrain from even referring to thematter during her meeting with the employees the following dayRespondentmaintainsthat Tammy Ho received an invitation to the Department of Labor meeting and thereforewas privileged to attendThe evidence disclosesthat it is highly unlikely that such a letter would havebeen sentto her Further while she claimed that she hadsuch a letter in her possession she did not produce it atthe hearing Finally even if she had received a letter shewas informed by a representative from the Departmentof Labor conducting the meeting that she could notattend and should not remain there Nevertheless Ho returned to observe the employees after she had beenasked to leave Ho s purpose for attending the meetingwas made crystal clear as she specifically told her employees the next day that she had been there to hearwhat they had to say and was upset with those that cooperated with the Government representativesIt is clear that such conductnamely engaging in surveillance of the meeting appearing to write down thenames of employees who attended and taking photographs ofthem and laterspecifically advising the employees that the Company was aware of everything thathad been said and that action would be taken against employees who provided information is violative of Section8(a)(1) of the Act as alleged I so findAztec Concrete277 NLRB 1244 (1985)Western Yarns274 NLRB 525(1985)Link Mfg Co281 NLRB 294 (1986)During the 21 March meeting at Respondents premisesHo threatened two unnamed employees with a reduction of hours because of their cooperation with theDepartment of Labor investigation Such a threat causesemployees to be fearful of losing their jobs because ofengagingin protected concerted activity in furtheranceof their right to receive proper hourly and overtimewages from their employer and is violative of Section8(a)(1) of the ActSouthern Illinois Petrol277 NLRB 160(1985)WhetherNg and Louie were constructively discharged is a more difficult issue First the two discriminatees speak only Chinese and testified through an interpreterwho had some difficulty with the dialect spokenby Chau Fung Louie Further counsel for the GeneralCounsel and counsel for the Charging Party both ofwhom understand and speak Chinese corrected the interpreter on several occasionsMoreover the alleged unlawful layoffs of Ng and Louie were made a part of theDepartment of Labor s motion for a protective order involving the aforementioned lawsuit and the affidavits ofNg and Louie submitted to the court in the Departmentof Labor proceeding are not entirely consistent withtheir testimony herein 4 Finally it is significant that althoughmany individuals overheard the remarks ofTammy Ho on various occasions neither of the partiesattempted to call any disinterested employee witnesses insupport of their respective positionsRespondentmaintainsthat Louie s account of the 21March conversation with Tammy Ho is a total fabrication I have credited Ng who heard all the comments ofHo at the fourth floor meeting to the effect that two unnamed employees on the fourth floor who had attendedthe meeting the night before would have their hours cutWithin a short time thereafter the fourth floor supervisorKwokHungHo told Ng and Louie that their hourswere to be reduced and attributed this instruction toTammy Ho whom the record clearly shows does notcustomarily become involved in decisions of this natureLouie on lengthyexaminationadhered to her testimony regarding the events of 21 March Further the testimony of Sunny Kwong is highly suspect Louie testifiedthatKwong was not present during the conversation between Louie and Tammy Ho and Kwong testified ondirect examination without evenmentioningthat he waspresentThenon resumingthe witness stand followingthe testimony of Tammy Ho he maintained that he didwitness the conversation and corroborated Ho s testimony in its entirety I do not credit Kwong s testimony Finally I was not impressed with the abbreviated and improbable testimony of Tammy Ho and her alleged failureof recollection concerning her meetings with the em4On careful consideration I conclude that the inconsistencies whichare perhaps the result of translation and interpretation difficulties do notcompromise the reliability of the employees testimony 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees She is not credited For the foregoingreasons Icredit Louies accountof her conversation with TammyHo who admitted I find that Louie s hours were beingreduced because of her participation at the meetingThe variousbusinessrecords introduced into evidenceare not helpful To be sure there were about 60 employees laid off during the period inquestionHoweverabout 140 employees were not laid off And as notedabove Supervisor Kwok Hung Ho did not recall whathe said to Ng and Louie about the matter and gave noreason for specificallyselectingtwo longtime employeesfor reduction of their normal working hours rather thantwo other employeesOn the basis of the foregoing I find that a preponderance of the credible record evidence supports the complaint allegationthat the Respondent reduced the hoursof Ng and Louie by 50 percent for an indefinite periodof time causingthem to quit their jobs and seek employment elsewhere and that the motive for such treatmentwas the participation by Ng and Louie in the Department of Labor meeting where they sought to assist andprovide information to that Agency Under such circumstancesthe two employees were constructively discharged as alleged in violation of Section 8(a)(1) of theActCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the Act3The Respondent has violated Section 8(a)(1) of theAct as allegedTHE REMEDYHaving found that the Respondent violated and is violating Section 8(a)(1) of the Act I recommend that it berequired to cease and desist therefrom and from in anyother manner interfering with restraining or coercing itsemployees in the exercise of their rights under Section 7of the Act Moreover Respondent shall be required topost an appropriate notice attached asAppendixThenotice shall be both in English and Chinese as the recordshows that virtually all of the Respondents employeeswill not be able to comprehend an English noticeHaving found that Respondent constructively discharged Toy Fun Ng and Chau Fung Louie it is recommended that Respondent offer them immediate reinstatement to their former positions without loss of seniorityor other benefits and make them whole with interest forany loss of pay they may have suffered as a result of thediscrimination against them Backpay is to be computedin the manner prescribed in F WWoolworthCo90NLRB 289 (1950) andFlorida Steel Corp231NLRB651 (1977) See generallyIsisPlumbing & Heating Co139 NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record I issue the following recommended5ORDERThe Respondent T & W Fashions Inc San Francisco California its officersagents successors and assignsshall1Cease and desist from(a)Engagingin surveillance of employees protectedconcerted activity in furtherance of wage and hourclaims before the Department of Labor(b)Telling employees that the Company is aware ofeverything that has been said at the meeting with representatives of the Department of Labor(c)Taking photographs or appearing to take photographs of employees who attended the Department ofLabor meeting(d) Telling employees that they will be laid off or otherwise discriminated against because they provided information to the Department of Labor(e)Discharging or constructively discharging employees for cooperating with and providing information tothe Department of Labor(f) In any othermanner interferingwith restrainingor coercing its employees in the exercise of their right toengage inconcerted protected activity for purposes ofmutual aidor protection2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer full reinstatement to employees Toy Fun Ngand Chau Fung Louie and make them whole for any lossof earnings they may have suffered in the manner setforth in the remedy section of this decision(b) Post at its place of business in San Francisco Califorma copies of the attached notice markedAppendix 6 The notice shall be both in English and ChineseCopies of the notice signed by Respondents representative shall be posted by it in conspicuous places including all placeswhere notices to employees are customanly posted Reasonable steps shall be taken by Respondentto ensure that said notices are not altered defaced orcovered by any othermaterial(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply5 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallas provided in Sec 102 48 of the Rules be adopted by theBoard and allobjectionsto them shall be deemed waivedfor all purposesIf this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice reading Postedby Orderof the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations Board